Citation Nr: 0431967	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  04-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998 for the award of a total disability rating based upon 
individual employability (TDIU). 

(The issue of entitlement to an increased evaluation for 
major motor seizures, currently evaluated as 40 percent 
disabling, is the subject of a separate decision of the Board 
of Veterans' Appeals issued this same date.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO rating decision that granted 
the veteran's claim for entitlement to individual 
unemployability, and assigned an effective date of September 
30, 1998.


FINDINGS OF FACT

1.  The veteran's claim for a grant of a total disability 
rating based on individual unemployability due to service-
connected disabilities was received on September 30, 1998.

2.  The medical evidence of record does not reveal that the 
veteran's entitlement to a grant of total disability rating 
based on individual unemployability due to service-connected 
disability was factually ascertainable at any time prior to 
September 30, 1998.


CONCLUSION OF LAW

An effective date prior to September 30, 1998, for 
entitlement to a grant of total disability rating based upon 
individual unemployability due to service-connected 
disability, is not warranted.  38 U.S.C.A. § 5101 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC   8-2003.  The record 
reflects that VCAA notice had been provided as to the TDIU 
claim.

Factual Background

VA treatment records dated from November 1974 to September 
2002 indicate that the veteran has sought continuous 
treatment for his psychiatric and neurology disabilities.  
One record dated in November 1977 reveals that the veteran, 
who was admitted to a day hospital for psychiatric treatment, 
was attending school, and worked part time in the cafeteria 
of the college that he attended.

By rating action dated in January 1975, the RO granted the 
veteran's claim for service connection for major motor 
seizures and assigned a 30 percent evaluation effective from 
September 1, 1974.  It also granted service connection for 
anxiety reaction and assigned a noncompensable evaluation.  

In a March 1975 rating decision, the RO assigned a 50 percent 
evaluation for the veteran's service-connected seizures 
disability.

By rating action dated in January 1978, the RO assigned a 10 
percent evaluation for the veteran's service-connected 
seizures disability, as well as a 10 percent evaluation for 
the veteran's service-connected nervous disability, effective 
April 22, 1978.  The combined evaluation was 20 percent.  At 
that time, the veteran had not elected receipt of payment of 
compensation benefits.

The RO, in a July 1978 rating decision, increased the 
veteran's rating for his motor seizures disability from 10 
percent disabling to 40 percent disabling, effective April 
22, 1977.  It also continued the 10 percent evaluation for 
depressive neurosis, for a combined rating of 50 percent.

By rating action dated in February 1979, the RO denied the 
veteran's claim for an increased evaluation for his service-
connected motor seizures disability and continued the 
previously assigned 40 percent evaluation.

The veteran submitted to a VA mental disorders examination in 
May 1997. 
During this examination, in which he was diagnosed with 
dysthmic 
disorder and passive-aggressive personality, borderline 
personality disorder, the veteran reported that after 
discharge from service he went to college and worked part 
time as a janitor in the University, after which time he 
worked as a bartender for two years.  Follwing his employment 
as a bartender, he worked as a supervisor in a truck stop 
convenience store for nine years.  He indicated that after 
working in a beauty shop warehouse for two years, he became 
increasingly depressed and quit his job and that he had been 
self-employed for the past 5 years.  The veteran reported to 
the examiner that although he felt he would lose his mind and 
would not be able to take care of himself in the future, that 
he could do just about anything and was pretty handy.

In a June 1997 rating action, the RO increased the veteran's 
evaluation for his service-connected psychiatric disability 
from 10 percent disabling to 30 percent disabling, effective 
November 15, 1996.  Including his 40 percent major motor 
seizures evaluation, the veteran's combined evaluation was 50 
percent from April 22, 1977 and 60 percent from November 15, 
1996.

In a November 1998 VA psychiatric progress note, the 
veteran's treating examiner indicated that the veteran was 
not capable of substantial gainful employment and that his 
condition was chronic, enduring, and that no significant 
improvement was to be expected.  She further reported that 
the veteran had severe impairment of social and occupational 
ability and that psychotherapy and drug therapy had not been 
successful.  

On the veteran's claim for TDIU received on September 30, 
1998, he reported that he had completed 4 years of college, 
with additional training in electrical occupation and 
hardwood floor refinishing.  He reported occupational 
experience as a warehouseman and clean-up and repair 
handyman.  He indicated he had last worked full time on 
August 15, 1996.  He also indicated that this was the day 
that he became too disabled to work.  The veteran further 
related that when he began his self-employment, he was able 
to go to work seven days a week from 7 am to 7 pm.  He 
further indicated that in the fall of 1995, his occasional 
emotional breakdowns, sobbing, crying, weakness, and chest 
pain became more frequent and that in the spring of 1996 he 
had a nervous breakdown, which caused these incidents to 
occur daily.  As a result of this, the veteran, who was 
undergoing psychiatric treatment, indicated that his ability 
to work dropped to a couple of days a week.  Subsequently, 
the veteran related that he underwent surgery for sleep apnea 
and did not work for six months after which time that lost 
all but four of his cleaning accounts.  The veteran also 
stated that he also had a non-service connected disability-
residuals from injuries to his hips, knees, and right ankle, 
which were broken and crushed in a 1987 car crash, that 
prevented him from working.

By an April 1999 rating action, the RO continued a previously 
assigned 30 percent evaluation for a service-connected 
psychiatric disability.  It also continued a previously 
assigned 40 percent evaluation for major motor seizures.  The 
combined evaluation continued to be 60 percent from November 
15, 1996.

By rating action dated in October 1999, the RO continued the 
evaluations assigned in it's April 1999 rating decision.

By an April 2002 rating decision, the RO continued the 
previously assigned 40 percent evaluation for major motor 
seizures.  It also increased the veteran's evaluation for 
neurotic depression to 50 percent, effective September 30, 
1998 and 70 percent, effective January 27, 2000.  The 
veteran's combined evaluation was 70 percent from September 
30, 1998 and 80 percent from January 27, 2000.

Criteria

1.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2003).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a)(2003).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321(2003).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough. A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

2.  Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1)(2003).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2)(2003).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. § 
3.157(a)(2003).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen. (1) The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim. The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission. 38 C.F.R. § 3.157(b)(2003).

Analysis

The veteran seeks an effective date earlier than September 
30, 1998, for the award of a total disability rating based 
upon individual unemployability.  The Board observes that the 
veteran's appeal as to the effective date assignable for his 
TDIU claim rests on two separate determinations--1) a finding 
as to the date on which the veteran initiated his TDIU claim 
by formal or informal claim and 2) a finding as to what date 
the medical evidence of record showed that the veteran's 
entitlement to TDIU arose, that is, at what point in time did 
his service-connected disabilities, alone, render him unable 
to secure or follow a substantially gainful occupation.

In terms of the date on which the veteran's claim was filed, 
the record reflects that the veteran's initial claim for a 
total disability rating based on individual unemployability 
due to service-connected disability was received by the RO on 
September 30, 1998.  The Board notes that a review of the 
record does not establish that the veteran, prior to 
September 30, 1998, made any informal claims of TDIU by 
asserting that he was unable to work due to his service-
connected disability.  In fact, the veteran, in a May 1997 
mental disorders examination, listed a series of jobs that he 
had held between his discharge from service until the time 
that he became self employed.  During this same examination, 
the veteran, while indicating that he perhaps would not be 
able to take care of himself in the future due to his 
psychiatric condition, stated that he could "do just about 
anything" and was "pretty handy."  Thus, the Board finds 
that the veteran's claim for TDIU was initially filed on 
September 30, 1998.

Having determined that September 30, 1998 was the date of 
receipt of a claim for purposes of assigning an effective 
date, the Board must review all the evidence of record from 
the year prior to September 30, 1998, to determine whether is 
it is factually ascertainable that entitlement to TDIU had 
occurred during that time.  The record reflects that on his 
application for TDIU, the veteran reported that he had become 
too disabled to work in August 1996, the last time that he 
had worked full time.  However, the Board notes that the 
veteran, who at the that time was reportedly self employed, 
stated in a statement attached to his TDIU claim, that he 
worked four days a month and that he also had a non-service 
connected disability that prevented him from working.  
Further, as previously stated, the veteran, during a May 1997 
VA mental disorders examination, listed a series of jobs that 
he had held from his discharge from service until the time 
that he became self employed and indicated that he could "do 
just about anything" and was "pretty handy.  Finally, the 
Board observes that it was not until after the veteran filed 
his TDIU claim in September 1998, that a VA examiner, in a 
November 1998 medical record, indicated that the veteran was 
not capable of substantial gainful employment and had severe 
impairment of social and occupational ability.  

The Board also observes that prior to April 2002, the veteran 
did not meet the schedular requirements for the award of a 
total disability based on individual unemployability.  The 
record indicates that since January 1975, the veteran's major 
motor seizures disability has been assigned evaluations 
ranging from 10 percent disabling to 50 percent disabling.  
The record also indicates that since January 1978, the 
veteran's service-connected psychiatric disability has been 
assigned has been assigned evaluations ranging from 0 percent 
disabling to 70 percent disabling.  However, the Board 
observes that it was not until the April 2002 rating decision 
that the evaluation of the veteran's major motor seizures, 
which was 40 percent disabling, and the evaluation of his 
psychiatric disability, which was 50 percent disabling, 
combined to the requisite combined rating of 70 percent or 
more when there are two or more ratable disabilities.  

Thus, the Board, is of the opinion that it was not 
"factually ascertainable" that the veteran was unable to 
obtain and maintain any form of gainful employment consistent 
with his education occupational experience during the year 
prior to September 30, 1998, the date he filed his claim for 
TDIU.  Accordingly, the Board finds that there is no basis on 
which an earlier effective date earlier than September 30, 
1998 may be assigned.  Hence, the Board concludes that that 
the preponderance of the evidence is against the veteran's 
claim for an earlier effective date for a total disability 
rating based on individual unemployability.


ORDER

Entitlement to an effective date earlier than September 30, 
1998 for the award of a total disability rating based upon 
individual employability (TDIU) is denied.



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



